                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Pete Solotruk,                  :    CIVIL ACTION
                                :    NO. 21-382
            Plaintiff           :
     v.                         :
                                :
Road Scholar Transport,         :
                                :
            Defendant           :


                                ORDER

            AND NOW, this 14th day of June, 2021, after

considering Plaintiff’s unopposed request for an extension of

time to respond to Defendant’s motion to dismiss (ECF No. 16),

it is hereby ORDERED that said motion is GRANTED. Accordingly,

Plaintiff shall respond to Defendant’s motion to dismiss by June

14, 2021.

            AND IT IS SO ORDERED.



                           __________________________
                           EDUARDO C. ROBRENO, J.
